Citation Nr: 1611311	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disability to include residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1962 to August 1966, and July 1969 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in September 2008.  The RO issued a statement of the case (SOC) in August 2009.  The Veteran subsequently perfected his appeal with a VA Form 9 in August 2009.

In January 2014, the Board remanded this matter to afford the Veteran a VA examination to determine whether his current heart condition is related to service, and to request the Veteran's records, to include his service treatment records and records related to the medical research projects for which he was a participant, from the appropriate records repository, to include contacting the Great Lakes Naval Base and the Great Lakes Naval Hospital.  If the records were not available, the RO/AMC was to make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

The Veteran was afforded a VA examination in September 2014.  Records were requested, however a formal finding of unavailability was not made, and neither the Veteran nor his representative were advised of the status of his records, or given the opportunity to obtain the records on his own.   

As the requested development has not been completed, further action is necessary to comply with the Board's January 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the delay entailed by an additional remand is regrettable, Board readjudication of the Veteran's claim of entitlement to service connection for cardiovascular disability, to include residuals of rheumatic fever, is premature.  Undertaking additional development prior to this readjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(2015).  VA indeed has a duty to assist him in substantiating his claim.  VA has a duty to assist him in gathering evidence that may show he is entitled to the benefits sought, in other words.   

Ongoing VA medical records should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  

Under 38 C.F.R. § 3.159(c)(2), efforts to obtain federal records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.

In January 2014 the Board remanded the Veteran's claim so that the Veteran could be afforded a VA examination, and so that records could be obtained from Great Lakes Naval Base and the Great Lakes Naval Hospital.  If the records were not available, the RO/AMC was to make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.  The Veteran was afforded a VA examination in September 2014.   However, records from Great Lakes Naval Base and Great Lakes Naval Hospital were not obtained, the RO did not make a formal finding of unavailability, and the Veteran was not notified of the status of the records.   

The Board references again the Veteran's January 2008 statement and subsequent statements, wherein the Veteran requested VA attempt to obtain the infirmary records from Great Lakes Naval Base from August 1962, which he states was where and when he was diagnosed with rheumatic fever, and that he saw his infirmary record state "probable Rheumatic Fever."  The Veteran also requested VA attempt to obtain information on the medical research projects for which he was a participant, as reflected on his medical records from the Great Lakes Naval Hospital. 

In March 2014, and in May 2014 the RO requested the Veteran's records from the Great Lakes Naval Base.  In April 2014 a response was received indicating there were no records responsive to the request, and referenced the National Personnel Records Center.  In May 2014 the RO received a response indicating that following a search of their systems, there were no records responsive to the RO's request.  The RO subsequently requested records from the National Personnel Records Center, and the reply in November 2014, was that the all available records were sent to scan in November 2014, for upload to VBMS.  The Board notes, no additional records have been made available in VBMS.  The Board notes the RO did not make a finding of unavailability, or advise the Veteran and his representative of the status of his records, or give the Veteran the opportunity to obtain the records on his own.

On remand, the RO and/or AMC should clarify in the record if there were any additional records made available following the reply from the NPRC.  If no additional records are available, the RO and/or AMC are asked to make a formal finding of unavailability of the records.  

The Board finds that the AOJ did not exhaust efforts to obtain the Great Lakes Naval Base and the Great Lakes Naval Hospital records, properly document that the records are unavailable if so, or if appropriate notify the Veteran of the unavailability of the records.  The January 2014 remand instructions were not complied with.  Accordingly, the requirements of the remand were not ultimately accomplished and the prior remand instructions were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should upload to VBMS any received records, to include his service treatment records and records related to the medical research projects for which the Veteran was a participant, from the appropriate records repository, to include contacting the Great Lakes Naval Base and the Great Lakes Naval Hospital.  If the records are not available, the RO/AMC should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Readjudicate the claim.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




